Case 10-00685-SMT                     Doc 414    Filed 04/22/19 Entered 04/22/19 15:59:09   Desc Main
                                                Document     Page 1 of 3



                                       UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF COLUMBIA

 IN RE:

 GEMMA CALLISTE                                               Chapter 11
 EARL CALLISTE                                                Case No. 10-00685-MST

                  Debtors

 U.S. BANK TRUST, N.A., AS TRUSTEE
 FOR LSF9 MASTER PARTICIPATION
 TRUST

                  Movant

 v.

 GEMMA CALLISTE
 EARL CALLISTE
         (Debtors)

 US TRUSTEE FOR REGION 4
         (Trustee)

                  Respondents
                                       NOTICE OF INTENT TO FORECLOSE

           COMES NOW, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

 (“U.S. Bank”) by undersigned counsel hereby gives notice of the following:

           1. That a Chapter 11 Plan (“Plan”) was entered by this Court with regards to the real

 property at 16 Q Street NW, Washington DC 20001.

           2. That pursuant to the terms of the Consent Order, a Notice of Default was served and

 filed on .February 26, 2019.

           3. The Debtors have failed to cure the Notice of Default.




 Kathryn Smits, Esq., Bar # 1024055
 PO Box 2548
 Leesburg, VA 20177
 (703)777-7101
Case 10-00685-SMT       Doc 414     Filed 04/22/19 Entered 04/22/19 15:59:09           Desc Main
                                   Document     Page 2 of 3



        Pursuant to the terms of the Plan entered herein and the Debtors’ failure to cure the

 Notice of Default, the Automatic Stay is terminated and U.S. Bank is free to exercise its rights

 under the terms of the Note and Deed of Trust.


 Date: _April 22, 2019__________

                                             Respectfully submitted,

                                               /s/ Kathryn Smits
                                             Kathryn Smits, Bar #1024055
                                             Orlans PC
                                             PO Box 2548
                                             Leesburg, VA 20177
                                             (703)777-7101
                                             Attorneys for U.S. Bank Trust, N.A., as Trustee for
                                             LSF9 Master Participation Trust
                                             ksmits@orlans.com
Case 10-00685-SMT         Doc 414     Filed 04/22/19 Entered 04/22/19 15:59:09             Desc Main
                                     Document     Page 3 of 3



                                    CERTIFICATE OF SERVICE

        The undersigned states that on April 22, 2019, copies of the foregoing Notice of Intent to
 Foreclose were filed with the Clerk of the Court using the ECF system, which will send
 notification of such filing to the following:

 Daniel M. Press
 Chung & Press, P.C.
 6718 Whittier Ave., Suite 200
 McLean, VA 22101
 dpress@chung-press.com
 Debtors’ Attorney

 Joseph A. Guzinski
 U. S. Trustee's Office
 115 South Union St
 Suite 210 Plaza Level
 Alexandria, VA 22314
 US Trustee

 and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
 the foregoing Notice of Intent to Foreclose to the following non-ECF participants:

 Gemma Calliste
 11016 Lake Victoria Lane
 Bowie, MD 20720
 Debtor

 Earl Calliste
 4013 14th Street, NW
 Washington, DC 20010
 Debtor

                                                   /s/ Kathryn Smits
                                                 Kathryn Smits, Esquire
